
QuickLinks -- Click here to rapidly navigate through this document


WAIVER AND FIRST AMENDMENT


        This WAIVER AND FIRST AMENDMENT ("First Amendment"), dated as of
July 23, 2002, is entered into by and among LOUISIANA-PACIFIC CANADA LTD., a
British Columbia Company (the "Borrower"), LOUISIANA-PACIFIC CORPORATION, a
Delaware corporation (the "Guarantor"), and ROYAL BANK OF CANADA, a Canadian
chartered bank ("Royal").


RECITALS


        A.    The Borrower, the Guarantor and Royal are parties to a Credit
Agreement dated as of November 30, 2001 (as amended or modified from time to
time, the "Credit Agreement"), pursuant to which Royal has extended certain
credit facilities to the Borrower.

        B.    In December, 2001 the Guarantor obtained a consent to exclude from
the calculation of Consolidated Net Income, for the four consecutive fiscal
quarter period ended December 31, 2001, certain non-cash unusual charges. In
order to document such consent the Guarantor has asked Royal to confirm its
consent in this First Amendment and Royal has agreed to do so.

        C.    The Borrower and the Guarantor have reported to Royal that
Schedule D to the Credit Agreement needs to be corrected and updated due to
certain unintentional inaccuracies on such Schedule. The Borrower and the
Guarantor have asked Royal to amend Schedule D to the Credit Agreement to
correct and update certain information and, subject to the terms and conditions
of this First Amendment, Royal has agreed to do so.

        D.    The Borrower and the Guarantor have reported to Royal that there
have been certain unintentional defaults and events of default under the
Guarantor Credit Agreement, as more fully described in the waiver, attached
hereto as Exhibit A (the Guarantor Credit Facility Waiver"). Pursuant to the
Guarantor Credit Facility Waiver, the administrative agent and the lenders party
to the Guarantor Credit Facility waived certain defaults and events of defaults
under the Guarantor Credit Facility (the "Guarantor Credit Facility Defaults").

        E.    The Borrower and the Guarantor have reported to Royal that the
Guarantor Credit Agreement Defaults have resulted in defaults and Event of
Defaults under the Credit Agreement. The Borrower and the Guarantor have
requested Royal waive any such defaults and Events of Default.

        NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:

        1.    Defined Terms.    Unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement.

        2.    Consent.    Royal hereby confirms its consent, effective as of
December 31, 2001, to the exclusion from the calculation of Consolidated Net
Income, for the period ended December 31, 2001 only, of an amount not to exceed
US$10,200,000 arising from non-cash unusual charges in the quarter ended
March 31, 2001, and an amount not to exceed US$2,000,000 arising from non-cash
unusual charges in the quarter ended June 30, 2001.

        3.    Amendment to Credit Agreement.    Schedule D to the Credit
Agreement is amended and restated as set forth in Replacement Schedule D
attached hereto,

        4.    Waiver.    Royal hereby waives

        (a)  any default or Event of Default arising from the inaccuracies in
Schedule D to the Credit Agreement which is being amended and restated by
Replacement Schedule D attached hereto pursuant to this First Amendment, and

--------------------------------------------------------------------------------

        (b)  any default or Event of Default arising from Guarantor Creditor
Facility Defaults, including, without limitation, any Event of Default under
Section 8.1(1) of the Credit Agreement and any default under Sections 7.2(h)(5)
and (6) of the Credit Agreement

(collectively the "Existing Defaults").

        (c)  Nothing contained herein shall be deemed a waiver of (or otherwise
affect Royal's ability to enforce its rights and remedies as a result of) any
breach or default of the Credit Agreement other than the Existing Defaults

        5.    Representations and Warranties.    Each of the Borrower and the
Guarantor, as of the Effective Date (as defined below), hereby represents and
warrants to Royal as follows;

        (a)  Other than the Existing Defaults, no default or Event of Default
has occurred and is continuing.

        (b)  The execution, delivery and performance by the Borrower and the
Guarantor of this First Amendment have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, notice to or action by, any Person (including any
Governmental Body) in order to be effective and enforceable. The Credit
Agreement as amended by this First Amendment constitutes legal, valid and
binding obligations of the Borrower and the Guarantor, enforceable against the
Borrower and the Guarantor in accordance with its respective terms, without
defense, counterclaim or offset except as such enforcement may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other similar laws
relating to or limiting creditors' rights generally; (ii) equitable principles
relating to enforceability whether enforcement is sought in a proceeding at law
or in equity; and (iii) the inability of the courts of Canada to give judgement
for payment in foreign currencies.

        (c)  After giving effect to this First Amendment, all representations
and warranties made by it contained in the Credit Agreement are true and correct
as though made on and as of the Effective Date (as defined below)(except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct as of such earlier date, and
except to the extent, with respect to Section 2.21(c)(1), as specifically
disclosed on Schedule 1 attached hereto).

        (d)  It is entering into this First Amendment on the basis of its own
investigation and for its own reasons, without reliance upon Royal (except for
performance of the terms hereof applicable to Royal) or any other Person.

        6.    Effective Date.    This First Amendment will become effective as
of the date first written above (the "Effective Date""), provided that Royal has
received an original or facsimile of this First Amendment, duly executed by the
Borrower and the Guarantor.

        7.    Reservation of Rights.    Each of the Borrower and the Guarantor
acknowledges and agrees that neither Royal's forbearance in exercising its
rights and remedies in connection with the Existing Defaults nor the execution
and delivery by Royal of this First Amendment, shall be deemed (i) to create a
course of dealing or otherwise obligate Royal to forbear or execute similar
waivers under the same or similar circumstances in the future or (ii) to waive,
relinquish or impair any right of Royal to receive any indemnity or similar
payment from any Person as a result of any matter arising from or relating to
the Existing Defaults.

        8.    Miscellaneous.    

        (a)  All terms, covenants and provisions of the Credit Agreement, after
giving effect to this First Amendment, are and shall remain in full force and
effect.

2

--------------------------------------------------------------------------------

        (b)  This First Amendment shall be binding upon and inure to the benefit
of the parties hereto and thereto and their respective successors and assigns.
No third party beneficiaries are intended in connection with this First
Amendment.

        (c)  This First Amendment shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein (without regard to principles of conflicts of laws).

        (d)  This First Amendment, together with the Credit Agreement, contains
the entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This First Amendment supersedes all prior
drafts and communications with respect thereto. This First Amendment may not be
amended except in accordance with the provisions of Section 9.2 of the Credit
Agreement.

        (e)  This First Amendment may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

        (f)    if any term or provision of this First Amendment is deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this First Amendment
or the Credit Agreement, respectively.

        (g)  The Borrower covenants to pay or reimburse Royal, upon demand, for
all reasonable costs and expenses (including, without limitation, allocated
costs of in-house counsel) incurred in connection with the development,
preparation, negotiation, execution and delivery of this First Amendment.

[Remainder of Page Intentionally Left Blank]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

    LOUISIANA-PACIFIC CANADA LTD., as the Borrower
 
 
By:
/s/  CURTIS M. STEVENS      

--------------------------------------------------------------------------------

    By: Curtis M. Stevens     Title: EVP & CFO
 
 
LOUISIANA-PACIFIC CANADA LTD., as the Guarantor
 
 
By:
/s/  CURTIS M. STEVENS      

--------------------------------------------------------------------------------

    By: Curtis M. Stevens     Title: EVP & CFO
 
 
ROYAL BANK OF CANADA LTD., as the Guarantor
 
 
By:
illegible

--------------------------------------------------------------------------------

    By: illegible     Title: Managing Director

4

--------------------------------------------------------------------------------


EXHIBIT A

GUARANTOR CREDIT FACILITY WAIVER


5

--------------------------------------------------------------------------------


REPLACEMENT SCHEDULE D

UNFUNDED PENSION LIABILITIES


        The Guarantor sponsors the Louisiana-Pacific Corporation Retirement
Account Plan. Originally this was a defined benefit pension plan covering
certain hourly employees of LP. Effective January 1, 2000, this was converted to
a cash balance plan covering most non-bargained employees. As of January 1,
2002, on an ongoing basis, the Plan has a surplus of approximately $1,000,000.
As of January 1, 2002, on a plan termination basis, the Plan has an unfunded
liability of approximately $29,000,000.

        The Guarantor sponsors the ABTco, Inc. Retirement Plan. This is a
defined benefit plan covering bargained and non-bargained employees of ABTco. As
of January 1, 2002, on an ongoing basis, the Plan has a surplus of approximately
$1,000,000. As of January 1, 2002, on a plan termination basis, the Plan has an
unfunded liability of approximately $14,000,000.

6

--------------------------------------------------------------------------------


SCHEDULE 1


        On May 4, 2002, the Company announced a program of facility sales and
closures that to the extent implemented may result in a reduction under ERISA
Section 4043(c)(3) of more than 20 percent of the active participants in 2002 or
2003, or more than 25 percent of the active participants in 2002 and 2003, in
either or both of the Louisiana-Pacific Corporation Retirement Account Plan or
the ABTco. Inc. Retirement Plan.

        As such, it would be a Reportable Event, unless the 30 day notice period
has been waived under 29 CFR Section 4043.23(c)(2) or (3). It is not presently
known whether either such waiver will apply and thus it is not presently certain
that either such event would be a Reportable Event under the Credit Agreement.
Such participant reductions may constitute a partial termination of either or
both such Plans, in which event the affected participants must under tax
qualified plan lawn be vested to the extent their benefits are funded. The
Company has decided to fully vest the affected participants who are not already
vested, by Plan amendment, instead of incurring the substantial administrative
expenses and uncertainties of a vesting to the extent funded determination

7

--------------------------------------------------------------------------------




QuickLinks


WAIVER AND FIRST AMENDMENT
RECITALS
EXHIBIT A GUARANTOR CREDIT FACILITY WAIVER
REPLACEMENT SCHEDULE D UNFUNDED PENSION LIABILITIES
SCHEDULE 1
